The majority in this case has correctly defined the phrase "abuse of discretion" which is the standard of our review in this matter.
I am unable to say, however, that the reasoning and conclusion of the trial court, that a change of circumstances has not occurred, is unreasonable nor is it arbitrary or unconscionable as the standard of review requires for a reversal on this basis.
The thrust of the reasoning by the majority appears to be aimed at the circumstances of appellant's family being changed as to their access to the children of the parties, rather than the impact of relocation on said children.
The trial court found that the children will continue to enjoy visitation with their mother and extended families in Ohio if no reallocation of parental rights is made.  It is the father who cooperates on visitation, not the mother.  The mother, on three occasions, failed to return the children to their father following visitation, which failures resulted in a contempt finding against her and the requirement that her visitation be supervised.  There is no reason provided in the record to think that this circumstance has changed.
There is ample evidence to support the judgment in this case and a failure of showing an abuse of discretion by the trial court. The judgment of the trial court should be affirmed, and therefore I dissent. *Page 387